DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims, the rejection of claims 1-10 under 35 U.S.C. 112b has been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-13 are currently pending and rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation, “extend in a direction parallel to the lateral sides of the bag main body.”  (see lines 29-30).  Claim 10 also recites this limitation on lines 26-26 of the claim.  This limitation is not seen to be reasonably supported by the disclosure as originally filed.   When discussing the lateral sides of the bag main body, the specification refers to reference character 4b.  However, there does not appear to be sufficient support for the pair of elongated regions being configured to “extend in a direction parallel to the lateral sides of the bag main body” (4b), as claimed.  Figures 3-4c, 8, 10, 12, 13, 22 appear to show the second member of the plate member being extended, but it is not clear that when extended that this is in a direction parallel to the lateral sides of the bag main body, especially as the figures are not seen to be drawn to scale.  Additionally, there is not seen to be any discussion in the specification of a parallel relationship between the elongated regions of the first and second members and the lateral sides of the bag main body.  Therefore, the limitation is new matter.  
Claim 12 recites the limitation, “in which the plane of the pair of elongated regions is transverse to the plane of the central bonded region.”  The plane being “transverse to the plane of the central bonded region” is seen to be new matter.  By definition, to be “transverse” can be mean being at a right angle across the length of something and the specification does not clearly define being transverse to the plane of 
Claim 13 recites that “the pair of elongated regions are fixed to the first surface of the bag main body in an area of the at least one vertical folding line.”  It is not clear as to where this is supported in the specification, because the pair of elongated regions are seen to be referred to using reference character 12.  None of the figures show the elongated portions (12) as being “fixed” to the first surface of the bag main body in the area of the at least one folding line, especially because the figures show that the elongated regions on the first surface of the bag main body are intended to fold (see figures 4A-4C).   At paragraph 25 of the specification as filed, it is disclosed that first member 10A includes a reinforced portion 13 bonded to the bag main body, but it is not clear that this is referring to the pair of elongated regions being fixed to the first surface of the bag main body, but rather, appears to be referring to the reinforced portion 13 (see figure 2).  At paragraph 35, the specification refers to a part of the stick shaped portion formed by the elongated regions (after they have been extended/folded) having a length extending across the first surface 3A and second surface 3B of the bag main body that is formed by the elongated regions 12 is fixed to the first surface 3A (see lines 19-25).  However, this is referring to the stick shape that is formed after folding the plate like member.  At paragraph 46, the specification as filed refers to “an upper bonded portion 18 bonded to the bag main body” in a portion interposed between the pair of 
Claims 2-9 and 11-13 are rejected based on their dependence to a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “The first member and the second member include a pair of elongated regions that: extend continuously from the first member to the second member through the first horizontal folding line.” (lines 18-21).  Claim 10 also recites this limitation on lines 17-18.  This limitation is unclear as to whether the first and second members each include a pair of elongated regions or whether this is intended to mean, for example, that the plate member
The preamble to claim 10 recites, “A hand-filled extraction bag.”   The claim also recites on line 4, “the bag main body is unfilled with an extraction material.”  It is not clear whether the preamble to claim 10 is intended to recite a bag that is fillable or a bag that has already been filled by hand.  In view of the above discrepancy with respect to the preamble, the limitation, “the bag main body is unfilled with an extraction material” is unclear as to whether it means that the bag is filled but does not include extraction material or whether the claim is intending to recite that the bag is empty but fillable.  If it is intended for the bag to be “fillable” (i.e. capable of being filled) then this rejection can be overcome by amending the preamble to recite, “A fillable extraction bag.”  The above limitations on line 4 can be amended to recite, “the bag main body is capable of being filled with an extraction material.”
Claim 13 recites, “wherein the pair of elongated regions are fixed to the first surface of the bag main body in an area of the at least one vertical folding line.”  The limitation, “in an area” is seen to be indefinite as it is not clear as to what could be construed to be “in an area of the at least one vertical folding line.”  That is, in the context of the claim, it would appear that “in an area” would be synonymous with “in a vicinity” which would thus not clearly define the scope of the claim. 
As Applicant’s specification does not specifically recite, “wherein the pair of elongated regions are fixed to the first surface of the bag main body in an area of the at least one vertical folding line,” it is noted that it is not clear as to what it means for the pair of elongated regions to be “fixed,” as recited. 
Claims 2-9 and 11-13 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Natsume (JP 2003267444).
Regarding claim 1, Natsume discloses an extraction bag (see the abstract - “filter bag) comprising: a bag main body formed of a water permeable filter sheet (figure 1, item 3); a plate member provided on an outer surface of the bag main body (see figure 2, item 5; figure 1); and an extraction material filled in the bag main body (see at least, paragraph 25 of the machine translation - “filled with coffee”; figure 4, item 34), wherein the bag main body includes a first surface and a second surface opposed to each other (see figure 1), and an upper side (see near item 6 of figure 1) at which edges of the first and second surfaces are joined together (see figure 1 at item 3a, 3b; paragraph 25 of the machine translation), the bag main body extending in (i) a lengthwise direction (see figure 1, the vertical direction), from the upper side to a lower 
Natsume further teaches the plate member includes a first member on the first surface of the bag main body, and a second member on the second surface of the bag main body (see figure  2, item 5 - where the top item 5a is construed to be the second member and the lower 5a is construed to be the first member), and the first member and the second member being continuous with each other (see figure 2) via a first horizontal folding line (figure 1 and 2, item 6) extending along the upper side (see figure 1). 
Natsume further teaches that the first member includes a central bonded portion bonded to the first surface of the bag main body in a central portion of the first member (see figure 1 and 2, item 11a,11b; the lower 11, 11a, 11b of figure 2 is construed as the first member).  As shown in figure 2, Natsume further teaches that the first member and the second member include a pair of elongated regions (Figure 2, 7, 8, item 25) that extend continuously from the first member to the second member through the first horizontal folding line (see figures 1, 2, 8 and 17, where item 25 is continuous through the folding line 6).    
The pair of elongated regions also include at least one vertical folding line extending between the pair of elongated regions (see figure 2, item 20, 8; figure 17, item 61a, 61b)  
The pair of elongated regions are also seen to be configured to be pulled out from the second surface of the bag main body so as to rotate around the first horizontal folding line and extend in a direction parallel to the lateral sides of the bag main body.  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 10, it is noted that the claim is directed to a product.  As such the claim is directed to a hand-filled extraction bag and the bag main body is unfilled and an opening for filling an extraction material is provided in the bag. 
In this regard, Natsume discloses a bag that is unfilled, but has an opening for filling an extraction material (see figure 4, item 34 and paragraph 37 of the machine translation).  The remainder of the structure recited in claim 10 repeats the structure already discussed above with respect to claim 1.
Regarding claim 2, Natsume discloses that ends of the pair of elongated regions in the second member are continuous with each other via the at least one vertical folding line (see for instance, figure 2, item 20; see also figure 17).  It is noted that the claim does not limit the structure of “ends” and also does not limit the structure of “the at least one vertical folding line.”  Therefore, ends of each of the elongated portions 25 is seen to be continuous with each other via one of the folding lines (20).
Regarding claim 3, Natsume discloses, wherein the second member (figure 2, the top 5a) includes, between the pair of elongated regions (25), a central upper end portion (see figure 2, near item 7) that extends from the first horizontal folding line (6) and is continuous with the pair of elongated regions via the at least one vertical folding line (figure 2, item 8) without being bonded to the bag main body (see paragraph 61, lines 694-695, where Natsume teaches that the opening portion 7 need not be bonded to the filter, thus suggesting that a central upper end portion 7, need not be bonded).   Natsume further teaches a central pull-up portion that is continuous (figure 2, 11a,11b) with the central upper end portion (7) via a folding line (9) and separated from the pair of elongated regions (cut line 12), and the central pull-up portion is bonded to the bag 
Regarding claim 4, Natsume teaches wherein the lateral sides of the central bonded portion in the first member (see figure 2, lower item 5a, item 11 near cut line 12) are separated from the pair of elongated regions (because there is a cut line separating the right and left sides of the central bonded portion from the elongated regions 25). 
The at least one vertical folding line is formed in the first member at a position that is closer to the lower side of the bag main body than the central bonded portion.   It is noted however, that the claim does not limit what is “the lower side of the bag main body.”  Therefore, the region below 23a of the first member, can be construed as a lower “side” of the bag main body.  As the fold line 20 extends right to this region of the bag, it is seen that the fold line is closer to a lower side of the bag than the central bonded portion. 
It is additionally noted however, that it is not seen that patentability can be predicated on the particular dimensional relationship between the distance of the vertical fold line to a lower side of the bag compared to the central bonded portion, because it would have been within the routine skill of one having ordinary skill in the art to accordingly dimension the proportional distance of the fold line to the lower end of the bag and the central bonded portion, as an obvious matter of engineering and or design.   
Regarding claim 5, Natsume discloses that the central bonded portion in the first member (see figure 2, lower item 11b) is continuous with the elongated regions provided on lateral sides of the central bonded portion via the vertical folding lines (12).  
Regarding claim 11, Natsume teaches that the at least one vertical folding line extends in a direction that is oblique to the lengthwise direction of the bag main body (see item 20).
Regarding claim 12
Regarding claim 13, the pair of elongated regions as taught by Natsume are seen to be fixed to the first surface of the bag main body “in an area” of the at least one vertical fold line 20.  That is, at line 12, which can be construed to be “in an area” of the vertical fold line, would result in the elongated regions 25 being fixed to the first surface of the bag main body.  Additionally, Natsume teaches at figure 3, item 32, that the pair of elongated regions are fixed to the first surface via adhesive (see paragraph 34 of the machine translation).  If it could have been construed that these adhesive regions were not “in an area of the at least one vertical folding line” then it is noted that modification of Natsume to thus move the position of the adhesive portions that fix the pair of elongated regions to the first surface would have been an obvious rearrangement of parts which would not have provided a patentable distinction over the prior art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Natsume (JP 2003267444) in view of Rambold (US 3215533).
Further regarding claim 5, Natsume has been relied on as already discussed above in the previous rejection of claim 5.  
It is noted that Rambold has only been further relied on to evidence that it has been conventional to provide removable portions of a holder for an extraction bag, where the removable portions of the holder can be scored (column 3, lines 68-73) with subsequent removal.  
To thus modify Natsume to use perforated cut lines as another expedient for providing the separation would have been an obvious substitution of one conventional expedient for another recognized for providing the similar function of causing .  


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natsume (JP 2003267444) in view of Saitoh (US 20040168578).
Regarding claim 6, the claim differs from Natsume in specifically reciting, “wherein the first member includes a reinforced portion bonded to the bag main body in a region closer to the lower side of the bag main body than the elongated region.”
The claim is not seen to be limiting as to what is the “reinforced portion bonded to the bag main body”
In any case, Saitoh teaches providing reinforced parts (9) bonded to the bag main body portion (see figure1a, item 19; figure 4a, item 9), which are pasted to the outside surface of the bag main body around the peripheral parts of the plate-like holding member (see the abstract; paragraph 44) for the purpose of providing added support when opening the extraction bag (see paragraph 50).  As shown in figure 1A, item 19 of Saitoh is closer to a lower side of the bag than the removable elongated portions (14).  To thus modify the first member of Natsume and to similarly include a reinforced portion bonded to the bag main body region that can extend closer to a lower side of the bag main body than the elongated region would have been obvious to one having ordinary skill in the art, for the similar purpose of also controlling how much the extraction bag can open, while also providing added support to the extraction bag.
Regarding claim 7, in view of Saitoh as discussed above with respect to claim 6, the combination teaches providing the first member with a reinforced portion that is bonded to the bag main body in an outer peripheral portion of the elongated regions.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 7 above, which relies on Natsume (JP 2003267444) as the primary reference, and in further view of Omori (JP 2004242847).
Regarding claim 8, the claim differs from Natsume in specifically reciting that the reinforced portion extends to the second member through the upper side.
Saitoh teaches that both first and second members can have reinforced regions (see figure 1A, 1B, item 19).  Omori further teaches a reinforced portion that is bonded to the bag main body in an outer peripheral portion of the elongated regions, and that extends from the first member to the second member (see figure 2 and 3, item 15, 19, 39 and the abstract; see also paragraph 17 of the machine translation) and that the reinforced portion extends to the second member through the  upper side of the bag main body (see figure 2 and 3, item 39 that extends over the folded portion of the filter bag main body). 
As Natsume already teaches the first and second members as part of the plate member, to thus modify the Natsume / Saitoh combination, which teaches a reinforced portion bonded to the bag main body in an outer peripheral portion of the pair of elongated regions and to extend the reinforced outer peripheral portion to the second member through the upper side would have been obvious to one having ordinary skill in .


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natsume (JP 2003267444) in view of Klinar (US 20050092185).
Regarding claim 7, Natsume teaches the first member including outer peripheral portions of the pair of elongated regions are bonded to the bag main body (see figure 3, item 32).  
Claim 7 differs in specifically reciting that the outer peripheral portions are “reinforced.”  
However, Klinar teaches that the plate like portions secured to the filter bag can be made from reinforced paper (see paragraph 20).  It would have been obvious to one having ordinary skill in the art that reinforced paper or cardboard would provided added strength to the plate-like member.  As Natsume already teaches that the plate member can be made of a cardboard material, to thus modify Natsume and to use reinforced paper or cardboard would have been obvious to one having ordinary skill in the art, for the purpose of providing added strength to the plate member.  In view of this modification, the combination would also teach that the first plate member includes a reinforced portion bonded to the bag main body in an outer peripheral portion of the elongated regions, because Natsume already teaches that the outer peripheral portion of the elongated region is bonded to the bag main body.
Regarding claim 8, as Klinar teaches that the plate itself can be made from a reinforced paper or cardboard and thus extends to the second member through the upper side, and as Natsume already teaches the plate member forming a first and second member, the combination suggests that the reinforced portion is extended to the second member.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natsume (JP 2003267444) in view of Kitagawa (US 4715271) or Ohta (US 7128934)
Regarding claim 9, Natsume teaches a hooking portion that can be construed as L-shaped (see figure 10, item 41a and 41b - each of which are L-shaped).  Claim 9 is not limiting as to the L-shape hooking portions being on each of the elongated regions of the pair of elongated regions.
Natsume is not specific as to whether the L-shape hooking portions are on lateral side portions of the pair of elongated regions.  
Nonetheless, Kitagawa teaches an L-shape hooking portion (see figure 2, item 7; figure 6, item 7) on lateral sides of the plate portion that rests on a cup, where the L-shape hooking portions can be useful for hooking onto differing sized cups (column 1, lines 5-10).  Ohta also teaches hooking portions that can be construed as having an L-shape (see figure 6, 7, item 22, 23) used for securing the plate member to the cup (column 8, lines 36-48).  
To thus modify Natsume to have an L-shape hooking portion on lateral side portions of each of the pair of elongated regions would have been obvious to one . 

Response to Arguments
On page 8 of the response, Applicant urges that in Natsume, both of the front and back holders are pulled out from a front and back sheet of the filter bag to extend along a direction orthogonal to the seal edges 3c (lateral sides) and the front and back holders of Natsume are pulled down from sides thereof.  
It is initially noted that the claims are directed to the product and not the method of using.  Therefore, as Natsume teaches a paper-based plate member that has the claimed fold lines, it is seen that Natsume would also have been capable of being foldable such that one of the holding elements can be folded in a direction such it would be in a direction parallel to the lateral sides of the bag.  It is suggested to provide claim language that would structurally differ from that suggested by the prior art.
Further on page 8 of the response, Applicant urges that Natsume does not teach or suggest a pair of elongated regions that are configured to be pulled out from the second surface but not the first surface of the bag main body so as to rotate around the first horizontal folding line and extend in a direction parallel to the lateral sides of the bag main body.
It is noted however, that Applicant’s arguments are not seen to be commensurate in scope with the claims.  It is noted that the claims do not recite that that a pair of elongated regions are configured to be pulled out from the second surface but not the first surface.

The remainder of Applicant’s remarks on pages 8-9 reiterate the above and further state that the secondary references do not cure the deficiencies of Natsume.
These urgings are not seen to be sufficient in view of the remarks presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792